Exhibit 10.31

LEASE AMENDMENT V



 



THIS LEASE AMENDMENT (the "Amendment") is made as of the 1st day of September
2000, by and between SMALLWOOD VILLAGE ASSOCIATES ("Landlord") and American
Rental Management Company ("Tenant").



 

 

WITNESSETH:



 

WHEREAS, Landlord and original tenant entered into a lease for certain
commercial space in Smallwood Village Shopping Center, St.Charles, Maryland
dated December 1, 1987 (the "Lease"; and

WHEREAS, Lease was amended by Lease Amendment dated February 1, 1989; and

WHEREAS, Lease was further amended by Lease Amendment II dated December 1, 1992;
and

WHEREAS, Lease was assigned to American Rental Management Company by Assignment
and Assumption dated September 1, 2000; and

WHEREAS, Tenant wishes to further amend the Lease by decreasing square footage
of the premises.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follow:

 1. In Article 1 of Lease, the number "3,509" square feet which was amended to
    read "4,734" square feet was amended to read "6,120" square feet is now
    further amended to read "3.980" square feet.
 2. Rental charge will be according to the attached schedule on page 3.
 3. Except as specifically modified by this Amendment, the terms and provisions
    of the Lease will continue in full force and effect.

 

 

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment, or caused
this Amendment to be executed by their duly authorized representatives.



ATTEST:

By:

SMALLWOOD VILLAGE ASSOCIATES
INTERSTATE BUSINESS CORPORATION
General Partner

/s/ Pamela R. Polly

 

/s/ J. Michael Wilson

     

WITNESS:

By:

American Rental Management Company

/s/ Pamela R. Polly

 

/s/ Cynthia L. Hedrick, Vice President


Tenant

 

State of Maryland

SS:

County of Charles

Before me, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date J. Michael Wilson. Personally well known (or satisfactorily
proven) to me to be the President of Interstate Business Corporation a Delaware
corporation, who being by me first duly sworn, did acknowledge that he/she, as
the duly authorized officer of said Corporation, executed the foregoing and
annexed instrument, in the name and on behalf of the Corporation, as its free
act and deed for the uses and purposes contained herein.

WITNESS my hand and official seal this 2nd day of November, 2000.

/s/ Elizabeth K. Clayton


Notary Public

My commission expires 11/30/01

 

 

 

 

Page 2 of 3

 

Square Feet

Rent per

Square Foot

Annual

Minimum Rent

Monthly

Minimum Rent

CAM

Total Monthly Rent













1/3 of 2016=672 sq. ft

$ 4.00

$ 2,688.00

$ 224.00

$ -

$ 224.00

1/3 of 1386=462 sq. ft.

4.00

1,848.00

154.00

-

154.00

1145 sq. ft.

9.75

11,163.72

930.31

85.87

1,016.18

628 sq. ft.

11.88

7,463.04

621.92

68.03

689.95

348 sq. ft.

9.45

3,288.60

274.05

26.10

300.15

725 sq. ft.

-

-

-

-

-













 

 

Interstate Business Corporation
Executive Offices: 222 Smallwood Village Center, St. Charles, Maryland 20602
(301) 645-6833 or Metro-D.C. 843-7333

 

 

September 1, 2000

 

 

 

Smallwood Village Associates
222 Smallwood Village Center
St. Charles, Maryland 20602

American Rental Management Company
222 Smallwood Village Center
St. Charles, Maryland 20602

Re: Lease from Smallwood Village Associates
To American Rental Management Company

Ladies and Gentlemen:

In connection with the lease amendment dated September 1, 2000 (the "ARMC
Lease") between Smallwood Village Associates ("SVA"), as Landlord, and American
Rental Management Company ("ARMC"), as Tenant, the undersigned, Interstate
Business Corporation ("IBC"), agrees to bear the responsibility for subleasing
all or part of the premises demised under the ARMC Lease if ARMC decides to
vacate said premises and sublease same in accordance with said ARMC Lease.



We understand that you will rely on the assurance provided in this letter and
that you may disclose this letter to lender(s) with mortgage(s) or deed(s) of
trust on the Smallwood Village Center property.

Very truly yours,

INTERSTATE BUSINESS CORPORATION

 

 

By: /s/ J. Michael Wilson
James Michael Wilson
President